DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed January 29, 2021 has been fully considered and entered.
Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. 
Newly added claims 18 and 19 have been rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al. (WO 2015/182025 A1).  These claims do not contain limitations directed to multiple light sources of a same wavelength.  As noted in 
Applicant did not present new arguments with respect to newly submitted claims 18 and 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al. (WO 2015/182025 A1; first cited in the Office action mailed May 8, 2020).
Regarding claims 18 and 19; Furukawa et al. discloses a light source device (illumination device 2, which includes laser light source 200; see Figures 13-19) comprising: 
a plurality of light sources (laser light source unit includes a plurality of light sources:  Red, Green, and Blue; see Figure 17) including a first light source configured to emit first light of a first wavelength (Red) and a second light source configured to emit second light of a second wavelength (Green); 
an optical element (optical fiber 220; see Figures 13A, 13B, and 17) configured to guide light from the light sources (Red, Green, Blue light sources) to an imaging object (illumination target; see Figures 13A and 13B; see paragraph 17, 105, and 164); and 
a lens (condenser lens L; see 17) configured to direct the first light (Red) and the second light (Green) from the light sources to be incident on the optical element (220), 
wherein on an incident surface of the lens (lens L in Figure 17; see Figures 17 and 18A, 18B), with an optical axis on the lens as a reference position, an installation state of each light source of the plurality of light sources is adjusted such that the maximum separation distances are set equal to each other from the reference position to a maximum incident angle of an incident position of the first light and second light incident on the lens (see Figures 18A and 18B, wherein maximum separation distances of outer perimeters of the Red, Green, and Blue light spots from a reference position, C0&C1, are equal);
wherein image optics (lens 230) direct light guided by the optical element (220) onto the imaging object (see paragraphs; see paragraph 17, the diffuser 240 diffuses the light and it is then received by the medical imaging device and directed to an imaging target).

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant known prior art, does not disclose or reasonably suggest:
The light source device defined by claim 1, comprising
at least one set of light sources, wherein each of the at least one set of light sources emits a light of a predetermined wavelength band, and wherein, each of the at least one set of light sources includes at least two light sources that emit light of the same predetermined wavelength band; 
an optical waveguide configured to guide light from the at least one set of light sources to an imaging object; and 
an incident lens configured to direct the light from the at least one set of light sources to be incident on the optical waveguide, wherein on an incident surface of the incident lens, with an optical axis on the incident lens as a reference position, an installation state of each light source in each of the at least one set of light sources is adjusted such that the maximum separation distances are set equal to each other from the reference position to a maximum incident angle of an incident position of the respective light from the at least one set of light sources incident on the incident lens; or
The light source control method defined by claim 11, comprising: 
emitting light from at least one set of light sources, wherein each of the at least one set of light sources emits a light of a predetermined wavelength band, and wherein, each of the at least one set of light sources includes at least two light sources that emit light of the same predetermined wavelength band;
directing the light to be incident on an incident surface of an incident lens and thereby on an optical waveguide that guides the light from the at least one set of light sources to an imaging object; and 
adjusting an installation state of each light source in each of the at least one set of light sources such that the maximum separation distances are set equal to each other from an optical axis of the incident lens to a maximum incident angle of an incident position of the respective light from the at least one set of light sources incident on the incident lens; or  
The image acquisition system defined by claim 12, comprising: 
an image acquisition device including a sensor that images an imaging object; and 
a light source device that emits illumination light used when the sensor images the imaging object, 
wherein the light source device includes: 
at least one set of light sources, wherein each of the at least one set of light sources emits a light of a predetermined wavelength band, and wherein, each of the at least one set of light sources includes at least two light sources that emit light of the same predetermined wavelength band; 
an optical waveguide configured to guide light from the at least one set of light sources to the image acquisition device; and 
an incident lens that directs the light from the at least one set of light sources to be incident on the optical waveguide, 
wherein on an incident surface of the incident lens, with an optical axis on the incident lens as a reference position, an installation state of each light source in each of the at least one set of light sources is adjusted such that the maximum separation distances are set equal to each other from the reference position to a maximum incident angle of an incident position of the respective light from the at least one set of light sources incident on the incident lens.  
Claims 2-10, 16 and 17 depend from claim 1; and claims 13-15 depend from claim 12.
Furukawa et al. (WO 2015/182025 A1) is the closest prior art of record.  Furukawa et al. discloses a light source device (illumination device 2 including laser light source 200, optical coupling system 210, and optical fiber 220 for directing light to an illumination target; see Figures 13A, 13B, 17, 18A, and 18B), comprising a plurality of light sources of different wavelengths (Red, Green and Blue wavelength light sources; see Figure 17), a lens (L; see Figures 17, 18A, and 18B) for directing light from the light sources to an optical fiber (220), wherein on an incident surface of the lens (L), within an optical axis (C0&C1; see Figures 18A and 18B) on the incident lens (L) as a reference position, an installation state of each of the light sources is adjusted such that the maximum separation distances are set equal to each other from the reference position to a maximum incident angle of an incident position of the respective light from the at least one of the light sources on the incident lens (the maximum separation distances of outer perimeters of the red, green, and blue light spots from the reference position, C0&C1, are equal; see Figures 18A and 18B).  
However, Furukawa et al. does not disclose these features in combination with a set of light sources including at least two light sources that emit light of the same predetermined wavelength.  The novel combination of elements set forth in claims 1, 11, and 12, includes a set of light sources having at least two light sources that emit light of the same predetermined wavelength in combination with a lens for directing light from the light sources to an optical fiber, wherein on an incident surface of the lens, within an optical axis on the incident lens as a reference position, an installation state of each of the light sources is adjusted such that the maximum separation distances are set equal to each other from the reference position to a maximum incident angle of an incident position of the respective light from the at least one of the light sources on the incident lens.  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874